Citation Nr: 1214783	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  09-07 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In October 2009, the Board remanded the claims for additional development.


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss that is as likely as not related to his active military service.

2.  The Veteran has tinnitus that is as likely as not related to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran has bilateral hearing loss that was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).

2.  The Veteran has tinnitus that was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection for bilateral hearing loss and tinnitus.  These awards represent a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran contends that service connection is warranted for hearing loss and tinnitus as they are attributable to exposure to loud noise during military service in the United States Army.  At a hearing before the Board in July 2009, he testified that the noise exposure occurred while performing his duties in an armor unit, primarily when he was stationed in Germany.  Specifically, the Veteran stated that he was exposed to loud noise from tanks, howitzers, track vehicles, machine gun fire, and small arms fire.  He conceded that he had some post-service noise exposure occupationally in fabrication and recreationally in hunting, but that the noise was much louder during military service.  The Veteran also stated that his hearing began to worsen on his flight back from Germany.  He maintains that he began to experience both problems during service and any currently diagnosed hearing loss and tinnitus is related to the in-service noise exposure.

Although the Veteran's service records do not expressly reference exposure to loud noise, his DD-214 documents a military occupational specialty (MOS) of Armor Intelligence Specialist.  This MOS suggests that the Veteran was likely exposed to loud noise from tanks and other heavy equipment.  Additionally, the RO conceded that the Veteran had in-service noise exposure.  Thus, the record establishes that the Veteran was exposed to loud noise during his military service as stated.

A diagnosis of hearing loss or tinnitus is not referenced in the service treatment records.  Audiometric testing at the Veteran's entrance examination in April 1965 and his separation examination in April 1967 was normal.  The ears portion of both examinations was also normal.  Notably, the Veteran complained of ear problems at his separation examination.  It was noted that he complained of hearing impairment.  However, it was also noted that the audiogram was normal.

Post-service medical records do not show treatment for hearing loss or tinnitus prior to the filing of the Veteran's claim.  He has indicated that he sought treatment from a Dr. Waring in the 1970's for hearing problems.  Unfortunately, those records were unable to be obtained.  In August 2009 and January 2010, the Veteran indicated that Dr. Waring had retired and that there were no records to be found.

In October 2008, the Veteran underwent VA audiological examination in connection with the claims by a VA audiologist, J.B.  A diagnosis of bilateral sensorineural hearing loss was provided and audiometric testing revealed that the Veteran has impaired hearing for VA purposes.  See 38 C.F.R. § 3.385.  Tinnitus was also diagnosed.  The examiner reviewed the claims file and noted an accurate history of noise exposure during military service and post-service noise exposure.  The Veteran reported that the onset of tinnitus was sometime during military service.  The examiner gave the opinion that the Veteran's hearing loss and tinnitus are less likely as not a result of military noise exposure.  This was so because, even though the Veteran's hearing loss and tinnitus are consistent with a history of noise exposure, the Veteran's separation examination showed normal hearing.  The examiner stated that continuous noise exposure can cause a temporary shift and, if the hearing does not recover, a permanent hearing loss exists.  Since the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.  The examiner also found that the Veteran's tinnitus is more likely than not due to the existing hearing loss and/or noise exposure subsequent to service.  This was on account of a high correlation between hearing loss, tinnitus, and noise exposure, and because of the normal hearing at separation.

In March 2009, the Veteran was seen at Norfolk Ear, Nose & Throat.  After an audiogram was conducted, he was diagnosed with bilateral tinnitus and sensorineural hearing loss.  An opinion letter was provided in March 2009 by audiologist E.W., which was also signed by D.J.A., M.D., who is Board Certified by the Academy of Otolaryngology, Head & Neck Surgery.  The Veteran reported a history of exposure to various firearms during military service and post-service exposure to recreational firearms and work in a factory.  E.W. gave the opinion that the Veteran's tinnitus is more likely than not associated with his hearing loss, which is in turn at least as likely as not associated with his military service.  E.W. noted that other factors, such as continued post-service noise exposure and genetics, at least as likely as not also contributed to the hearing loss.  E.W. stated that noise exposure, especially repeated and unprotected noise such as gunfire, is damaging to hair cells of the cochlea and often leads to hearing loss and tinnitus.  E.W. concluded that it is more likely than not that some degree of damage to the Veteran's auditory system occurred while in service and continued through unprotected noise exposure and a possible genetic component.

E.W. provided another letter in August 2009.  E.W. gave the opinion that it is at least as likely as not that the Veteran's tinnitus began during his time in military service.  This was so based on the Veteran's own report and in light of the exposure to firearms and heavy machinery.  E.W. noted that there has never been an objective test for tinnitus and the assessment is therefore based on a patient's report.

Pursuant to the Board's October 2009 remand, the claims file was forwarded to a VA audiologist, B.H., who reviewed the evidence and provided an opinion as to the possible origin of the Veteran's hearing loss and tinnitus.  B.H. stated that the information provided by E.W. does not serve to change the original VA opinion by J.B.  It was reiterated that it is not at least as likely as not that the Veteran's hearing loss and tinnitus are a result of noise exposure during military service.  A nearly identical rationale was provided that noted that the Veteran's hearing was normal at separation.

In July 2010, VA audiologist J.B. provided another opinion on the matter as the Board's remand had specifically requested that J.B. re-review the claims file with consideration of E.W.'s opinion.  J.B. provided the opinion that it is less likely as not that the Veteran's hearing loss and tinnitus are a result of noise exposure during his military service.  J.B. reaffirmed the rationale from the October 2008 opinion.

For the issues on appeal, current hearing loss and tinnitus is shown, and the evidence establishes in-service exposure to loud noise.  There are conflicting medical opinions with respect to the relationship between the Veteran's current disabilities and his military service.  The Board must weigh the opinions in light of the entire record.  See, e.g., Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

First, the two VA audiologists were able to review the evidence in the claims file while it does not appear that E.W. had access to the claims file.  Even so, the United States Court of Appeals for Veterans Claims has held that a medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  It appears that E.W.'s opinion is based on an accurate history reported by the Veteran, particularly as it relates to in-service and post-service noise exposure, as well as the type of symptomatology experienced.  Although E.W. did not review the service hearing tests, she appeared to base her opinion on the noise exposure itself and the resulting symptoms rather than what any testing would have shown.  Thus, the Board does not find E.W.'s opinion on the matter to be less persuasive solely because there was no claims file review.

Both sets of opinions essentially relate the Veteran's hearing loss to noise exposure and also relate his tinnitus to the same noise exposure and hearing loss.  The primary differences in the opinions are that the VA audiologists found the normal hearing test at separation as an important factor while E.W. did not appear to find historic hearing tests as a determinative aspect of the origin of the Veteran's current problems.  Additionally, the VA audiologists appeared to discount the Veteran's own reports of when his symptoms began while E.W. found the Veteran's reports to be credible and an important factor.  The Board also notes that E.W.'s March 2009 opinion was consigned by a physician who may possess more medical expertise in this area of medicine.

In regards to the Veteran's reported history of experiencing problems, the evidence does tend to support his statements.  As noted previously, although the audiogram in the separation examination report did not show hearing loss, the Veteran nevertheless complained of ear problems and hearing impairment at that time.  Significantly, the separation examination was conducted nearly five months prior to the Veteran's actual separation from active service.  Thus, his report that his hearing worsened on his return trip from Germany is not inconsistent with the service records.  Moreover, the Veteran has not denied experiencing noise exposure subsequent to military service.  His hearing testimony and statements are seemingly credible and nothing in the record shows them to be inconsistent.  Furthermore, the Veteran's spouse provided corroborating testimony of the Veteran's problems from as early as 1970.  

When comparing the medical opinions of record, E.W.'s opinions relating both hearing loss and tinnitus to service are no less compelling than the VA audiologists' opinions.  In view of this information and evidence and the Veteran's seemingly credible statements on the matter, the Board finds that, at the least, reasonable doubt exists as to the question of the relationship between the Veteran's bilateral hearing loss and tinnitus, and noise exposure during his military service.  When resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has both bilateral hearing loss and tinnitus that are as likely as not related to his active military service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for bilateral hearing loss and tinnitus is warranted.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.385.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


